Court of Appeals
of the State of Georgia

                                                              ATLANTA, November 07, 2016

The Court of Appeals hereby passes the following order

A17I0054. BRITT ADAM STRICKLAND v. THE STATE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

15CR001386




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, November 07, 2016.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.